         Case 1:16-cv-05211-PAE Document 113 Filed 08/19/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


SUPREME SHOWROOM, INC.,

                                          Plaintiff,                         16 Civ. 5211 (PAE)
                         -v-
                                                                                ORDER
BRANDED APPAREL GROUP, LLC,

                                          Defendant.


PAUL A. ENGELMAYER, District Judge:

        The Court notifies the parties that it intends to schedule a jury trial in this matter as soon

as can be arranged consistent with COVID-19 safety protocols and the demands of other matters

(criminal and civil) for which jury trials in this District are sought. Given the District’s limited

capacity for hosting jury trials in the coming months, the Court (unlike with respect to bench

trials) does not have its usual latitude as to the setting of trial dates.

        By August 21, 2020, the Court will be submitting a form to the committee within this

District responsible for jury-trial scheduling requesting a trial date, and expects to be notified

shortly of such a trial date if one is allocated to this case during the period October to December

2020. If there are specific dates during this period for which counsel has a preclusive

commitment that would bar a trial being held, counsel are to notify the Court in writing by 5 pm.

on Thursday, August 20, 2020, identifying with specificity the commitment that makes counsel

unavailable on that date.

        The Court will notify counsel shortly of the trial date, if any, assigned to this case. The

Court wishes counsel well during this challenging time.
       Case 1:16-cv-05211-PAE Document 113 Filed 08/19/20 Page 2 of 2




      SO ORDERED.

                                              PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: August 19, 2020
       New York, New York




                                     2
